DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the features of "the other insulating layer formed by winding" as claimed in claim 6 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Claim 5, line 1, "whereinthe" should be changed to --wherein the--.
	Claim 6, line 1, "whereinone" should be changed to --wherein one--.
	Claim 7, line 1, "a pair of wires" is unclear to how these wires relate to a core wire cited earlier in claim 1.

 	Claim 8, line 2, "the pair of core wires" lacks antecedent basis.
 	Claim 10, line 2, "the pair of core wires" lacks antecedent basis.
	Claim 9 is included in this rejection because of dependency.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Clark et al. (7696437).
 	Clark et al. discloses a cable comprising: a core wire; and an insulating outer layer covering the core wire (Fig. 3, col. 10, lines 9-18); wherein the core wire including an inner conductor (35), an inner insulating layer (37) covering the inner In re Thorpe, 111 F. 2d 695, 698, 227 USPQ 964, 966; see also In re Nordt Development Co., LLC, [2017-1445] (February 8, 2018).	

Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gagnon (5841072).
 	Gagnon discloses a cable comprising: a core wire; and an insulating outer layer (24) covering the core wire; wherein the core wire including an inner conductor (12), an inner insulating layer (11) covering the inner conductor, and an .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Clark et al. in view of Li et al. (2009/0294151).
 	Clark et al. discloses the invention substantially as claimed except for one of the inner and outer insulating layers being formed by winding.  Li et al. discloses a cable comprising a conductor (12) covered by an inner layer and an outer layer (Fig. 6), wherein one of the inner and outer insulating layers is formed by winding.  It would have been obvious that depending on the specific use of the resulting cable, one skilled in the art would modify one of the inner and outer insulating layers of Clark et al. to be formed by winding as taught by Li et al.

Claims 1 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Hirakawa et al. (6677518) in view of Clark et al.
 	Hirakawa et al. discloses a cable comprising a pair of core wires; and an insulating outer layer (14) covering the core wires.  Hirakawa et al. also discloses that the core wires are arranged in parallel (re claim 7); a shielding layer (12) covers the pair of core wires (re claim 8); the shielding layer is an aluminum foil tape (re claim 9); and a ground wire (15) arranged between the pair of core wires and the shielding layer (re claim 10).
 	Hirakawa et al. does not disclose an inner insulating layer covering the inner conductor, and an outer insulating layer covering the inner insulating layer, the 
 	Clark et al. discloses a cable comprising an inner conductor (35), an inner insulating layer (37) covering the inner conductor, and an outer insulating layer (39) covering the inner insulating layer, the inner insulating layer being made of a material (PE, polyethylene, col. 10, line 2) having dielectric constant and loss factor not higher than those of the material of the outer insulating layer, the outer insulating layer being made of a flame-retardant material (FEP, col. 10, line 5) (re claim 1).
 	It would have been obvious to one skilled in the art to replace the insulating layer (11) of Hirakawa et al. with inner and outer insulating layers taught by Clark et al. such that the modified cable can be used as a plenum cable.

					Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAU N NGUYEN whose telephone number is (571)272-1980.  The examiner can normally be reached on M-Th, 7am to 5:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571-272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.










/CHAU N NGUYEN/Primary Examiner, Art Unit 2847